Exhibit 10.1 DUBUQUE BANK AND TRUST COMPANY SPLIT-DOLLAR LIFE INSURANCE PLAN THIS PLAN is made and entered into this 13th day of November, 2001, by and between Dubuque Bank and Trust Company, a state-chartered commercial bank with principal offices and place of business in the State of Iowa (hereinafter referred to as the “Corporation”), and the employee selected to participate in this Plan (the “Participant”), and amends and restates in its entirety any existing Universal Life Split-Dollar Agreement or Whole Life Split-Dollar Agreement previously executed by and between the Corporation and any Participant. INTRODUCTION The Corporation desires to attract and retain key executives by providing death benefits for the participating executive’s designated beneficiary or beneficiaries (while employed and post-retirement) and further motivate them to increase the value of the Corporation.As an additional employment benefit for the participating executives, the Corporation is willing to pay the premiums due on a life insurance policy or policies (the “Policy”) including all supplemental riders or endorsements to such Policy insuring the Participants, on the terms and conditions set forth below.The Corporation and Participant hereto have taken all necessary action to cause the Insurer to issue the Policy, and shall take any further action, which may be necessary to cause the Policy to conform to the provisions of this Plan. Article 1 Definitions 1.1Total Compensation means the Participant’s base salary and bonus for purposes of this Plan, as set forth on Exhibit A. 1.2Baseline Benefit means the Participant’s Total Compensation times two (2). 1.3Indexed Baseline Benefit means the Baseline Benefit indexed at 5% per year, compounded annually, until Disability, Normal Retirement or Early Retirement of the Participant.However, if the Participant is disabled prior to Normal Retirement then the Participant’s Indexed Baseline Benefit will be the Baseline Benefit indexed at 5% per year until the date of Disability.The first indexing shall be effective on January 1 following the date set forth on Exhibit A. 1.4Normal Retirement means the Participant’s retirement at age sixty-five (65) or later. 1.5Early Retirement means the
